                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


MARK FULTZ, Individually,             :
                                      :
            Plaintiff,                :
                                      :
vs.                                   : Case No.: 2:19-cv-12747-PDB-APP
                                      :
U.S. 23 LODGE, L.L.C.,                : The Honorable Anthony P. Patti
a Michigan Limited Liability Company, :
                                      :
            Defendant.                :
__________________________________ :
               ORDER TO COMPEL DISCOVERY AND GRANTING ECF No. 12
               AS UNOPPOSED

      A motion to compel Defendant to respond to Plaintiff’s discovery

requests came before this Court, Defendant having failed to respond, and the Court

being fully apprised of the circumstances, it is hereby

      ORDERED AND ADJUDGED that Defendant shall fully respond to

Plaintiff’s Interrogatories and Request for Production on or before March 12,

2020, without objection, all objections having been waived.

      DONE AND ORDERED in Chambers at Detroit, Michigan, this 3rd day

of   March         , 2020.



                                              Dated:      March 3, 2020
ANTHONY P. PATTI
United States Magistrate
Judge
